HABHAB, Judge
(dissenting).
I respectfully dissent. I would affirm the trial court. In doing so, I agree with the trial court’s final statement as to appellant’s claim of ineffective assistance of counsel: “The conclusion reached by the court in prior discussions is that defendant failed to establish prejudicial ineffective assistance at either the trial or appellate counsel levels.”
The majority has set forth the elements the defendant must establish to prevail on a claim of ineffective assistance of counsel. Like the trial court, I believe that the defendant’s failure to establish the prejudice component is dispositive of this case.
As it relates to the duty component, after reviewing the entire record, I also agree with the trial court’s specific finding that the appellant’s claims of ineffective assistance based upon failure to depose the victim, failure to depose the State’s expert, Dr. Shah, the decision not to call defendant’s alcohol abuse counselor as a witness at trial, or the claimed failure to obtain copies of all medical records of the victim were not established.
*72As it relates to the failure of the defense to depose Dr. Shah, trial counsel testified at the postconviction hearing that he was “fully confident” he had all the pertinent information which the State intended to adduce. Trial counsel knew the State’s medical witness would be Dr. Shah, an acknowledged expert in the field of child sexual abuse. Trial counsel also knew Dr. Shah’s testimony would be adverse, but he felt he could deflect or perhaps neutralize her conclusions by cross-examination as to her prior writings.
The test to be applied on a claim of ineffective counsel is “whether under the entire record and totality of the circumstances counsel’s performance was within the range of normal competency.” Meier v. State, 337 N.W.2d 204, 206 (Iowa 1983). I would affirm.